Nichols, J.
Appellee has failed to file any brief. 'It has been repeatedly held by this court and by the Supreme Court that a failure on the part of the appellee to file a brief may be treated as a confession of error, warranting reversal. Eigelsbach v. Kanne (1915), 184 Ind. 62, 110 N. E. 549; Huddleston v. Huddleston (1916), 184 Ind. 168, 110 N. E. 980; Veit v. Windhorst (1916), 184 Ind. 351, 110 N. E. 666. Having examined *393appellant’s brief, we are satisfied that in this case the rule should be invoked.
Judgment reversed, with instruction to the trial court to grant a new trial.